Opinion by
Sharpe, J.
This is a contest of the will of Samuel Torrey, deceased, which was filed for probate by the appellee, William T. Burney; the contest being instituted by H. W. Torrey, the appellant. This appeal is prosecuted from the judgment rendered in the contest of the will of Samuel Torrey, deceased, admitting said will to probate. The principal.grounds of objection to the probate of the will were unsoundness of mind and undue influence, and there was evidence tending to support each of these grounds. The contestant was the only son and child of the testator, being'the son of a former wife. By terms of the Avill all the testator’s property was devised and bequeathed to his AvidoAV, Jane E. Torrey, by whom testator had no children living at the time of the execution of the will.
There are but two assignments of error, both of Avhicli relate to the admission of evidence against the objection of appellant. The first relates to the admission of parol proof of the contents of a clipping from a newspaper published in Tennessee, Avhieh the witness had received in a letter and had shoAvn (but did not read) to the testator in the year 1881 or 1882, containing a statement to the effect that contestant, Avhile having a wife and children living in Cullman, Ala., had contracted a second marriage in Tennessee. The second assignment relates to the admission of proof of the truth of the information that said second marriage was entered into.
It is held that the court did not err in its rulings upon the eAddence. The judgment is affirmed.